In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                 No. 02-22-00161-CV

IN THE INTEREST OF J.W., A CHILD           §   On Appeal from the 233rd District Court

                                           §   of Tarrant County (233-702194-21)

                                           §   October 27, 2022

                                           §   Memorandum Opinion by Justice Wallach


                           JUDGMENT ON REHEARING

       On the court’s own motion, we withdraw our prior memorandum opinion and

judgment of September 22, 2022 opinion and judgment and substitute the following.

       This court has again considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By __/s/ Mike Wallach__________________
                                         Justice Mike Wallach